ORDER GRANTING MOTION TO REOPEN ORDER AND JUDGMENT OF NATURALIZATION
TAVARES, District Judge.
The Immigration and Naturalization Service, by John F. O’Shea, District Director, hereinafter referred to as the Movant, has moved this Court, under the provisions of Section 340 (j) of the Immigration and Nationality Act (8 U.S.C.A. § 1451 (j)), and under the provisions of Rule 60(b), Title 28, Federal Rules of Civil Procedure, to reopen its order and judgment .of naturalization of August 11, 1967, List No. 1932, insofar as it relates to the admission to United States citizenship of the above-named petitioner, hereinafter referred to as the Petitioner, who is noted on page 1, line 15 of said list.
The petitioner herein failed to meet the six months State residence requirement, notwithstanding her eligibility for Section 325 benefits.
The petitioner, in the course of her naturalization proceedings, was well aware that on the day she filed her petition, she had not arrived in Hawaii on November 5, 1966 for the first time and therefore had not resided for six months in Hawaii. She knowingly and wilfully concealed this information for the purpose of facilitating her naturalization.
The information concealed by the petitioner was material to a determination of her qualifications for naturalization and induced the Immigration and Naturalization Service to recommend to this Court that her petition be granted, and induced the Court to grant her petition.
The petitioner has filed a written answer admitting the allegations in the Government’s motion.
It is, therefore, ordered that the movant’s motion to reopen this Court’s order and judgment, List No. 1932, insofar as it relates to the petitioner herein, be and the same is hereby granted.
Petitioner’s request that her petition be withdrawn is hereby granted.